Citation Nr: 0511733	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-28 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include residuals of coronary bypass surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on verified active service from August 
1968 to July 1972, and from February 1986 to September 1987.  
Service records show that he had more than 25 years of total 
active service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision in which the Sioux 
Falls, South Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied claims of entitlement to 
service connection for status coronary artery bypass graft 
for coronary artery disease, and for hyperlipoproteinemia.  
The veteran indicated disagreement with that decision and, 
after being issued a statement of the case, perfected his 
appeal by submitting a substantive appeal (VA Form 9) in 
September 2003.  

The issues denied by the RO in June 2003 are, in essence, 
claims for the same disability (coronary artery disease) and 
the issue on appeal is therefore characterized for judicial 
economy as indicated on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

After a review of the veteran's claims folder, the Board 
finds that additional development of the evidence is 
necessary prior to further appellate consideration of his 
claim.

The veteran has alleged, essentially, that he has coronary 
artery disease that began during his period of service.  In 
particular, he contends that this disability, which required 
cardiac bypass surgery in December 2002, approximately five 
years following his separation from service, was the product 
of elevated cholesterol first noted during service.  He also 
contends that he experienced angina during service.

The report of a May 2003 VA examination notes the veteran's 
medical history, as he presented it at that time, of 
increasing substernal chest discomfort during the latter 
portion of his period of active service.  The report notes an 
assessment of coronary artery disease, status post bypass 
surgery, with the opinion of the examiner's that, "[b]ased 
on the patient's history, I would say there was [sufficient 
evidence to support a diagnosis of coronary artery disease 
during service]."  The examiner also concluded that, as to 
whether there was evidence sufficient to support a diagnosis 
of coronary artery disease within one year after discharge 
from service, "since I believe the patient began to have 
angina while in the service, I would certainly think that he 
continued to have it after he left the service."  

The report of the May 2003 examination, however, does not 
reflect that the examiner had reviewed the veteran's claims 
file; indeed, it is clear from the report that she had not.  
The United States Court of Appeals for Veterans Claims 
(Court) has held, with regard to a claim for increased 
disability compensation, that an examiner "should have the 
veteran's full claims available for review....See Green 
(Victor) v. Derwinski,, 1 Vet. App. 121, 124 (1999); 
38 C.F.R. § 4.1 (1991) ("[i]t is thus essential...in the 
examination...that each disability be viewed in relation to its 
history")."  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  A similar analysis is required with regard to claims 
for service connection, in that opinions as to etiology and 
causation require consideration of all pertinent evidence, 
which clearly includes all available service medical records.

In July 2003, the RO solicited an opinion from the same VA 
examiner as to whether the veteran's elevated blood lipid 
profile, noted while he was in the service, was the first 
manifestation of his current coronary artery disease.  In 
response, she replied that "[e]levated lipids are a risk 
factor for the development of coronary artery disease, not an 
effect or manifestation," and that "[e]levated blood lipids 
can help to cause heart disease, heart disease does not cause 
elevated blood lipids."  That is, the presence of elevated 
blood lipids (cholesterol) can result in coronary artery 
disease.  Inasmuch, however, as service connection can only 
be awarded for a disease or injury that began during service 
(or, in certain instances, that can be presumed to have been 
incurred during service), the question that remains 
unresolved is whether the presence of elevated blood lipids 
in and of itself constitutes a disease.

Based on the above, the Board is of the opinion that further 
development, in the form of additional evaluation by a VA 
examiner, would be helpful.  Accordingly, this case is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following:

1.  The VA physician who examined the 
veteran in May 2003 should be requested 
to review the veteran's claims file, to 
include his service medical records, and 
render an opinion as to whether the 
coronary artery disease initially 
diagnosed post-service was initially 
manifested during his period of active 
service.  If that VA physician is not 
available, the request set forth herein 
should be referred to another VA 
physician of like expertise.  This review 
should include, but not necessarily be 
limited to, formulating an opinion as to 
whether elevated blood lipids constitute 
a disability in and of itself, such that 
this disability could be deemed to have 
been manifested during the veteran's 
service, as reflected by his service 
medical records.  The veteran's claims 
file must be furnished to the examiner in 
connection with this review, and the 
examiner is to indicate on his or her 
report that review of pertinent documents 
in the veteran's claims file was 
accomplished.  Following review of the 
claims file and consideration of the 
matters referenced herein, the examiner 
is to present all findings and opinions 
in a clear, logical and legible manner on 
the examination report.

2.  Following completion of the above, 
the RO should review the claim, and 
determine whether service connection for 
coronary artery disease can now be 
granted.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


